Citation Nr: 1454142	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1997 to June 2000.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the matter was subsequently transferred to the RO in Wichita, Kansas, and that RO certified the appeal to the Board in August 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's TDIU claim.  

The Veteran filed a claim for an increased disability rating in December 2009 which was properly inferred as a TDIU claim given her statement therein that her conditions were affecting her ability to maintain employment.  Although her subsequent, formal May 2010 Application for Increased Compensation Based On Unemployability contends that she is unemployable due to her service-connected fibromyalgia specifically, her additional statements indicate that she is unable to work due to a combination of her physical and mental disabilities.  

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2014).

The Veteran's combined disability rating from her service-connected disabilities is 100 percent from December 2, 2011.  Since that time, she has been service-connected for the following disabilities:  generalized anxiety (70 percent from December 2, 2011), mixed headaches (50 percent from December 2, 2011), fibromyalgia (40 percent from June 2, 2000), IBS (30 percent from June 10, 2009), chronic rhinosinusitis/seasonal rhinitis (30 percent from December 2, 2011), and tinnitus (10 percent from July 14, 2009).  Prior to that time, she was service-connected for the following disabilities:  generalized anxiety (50 percent from June 10, 2009), mixed headaches (30 percent from June 10, 2009), fibromyalgia (40 percent from June 2, 2000), IBS (30 percent from June 10, 2009), chronic rhinosinusitis/seasonal rhinitis (0 percent from June 10, 2009), and tinnitus (10 percent from July 14, 2009).  As such, the Veteran's previous combined disability evaluation was 90 percent, from June 10, 2009.  

Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 for the entire period on appeal because at least one disability is ratable at 40 percent or more, with additional service-connected disabilities that bring her combined disability rating to 70 percent or more.  Therefore, the issue is whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation, or in other words, "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran has consistently reported that she has not worked since 2003.  Previous VA examinations, obtained in December 2009, January 2010, February 2012, and March 2012, indicate some functional effects from her service-connected disabilities; however, the Board notes that each examination considered a separate service-connected disability by itself, in isolation from the Veteran's additional service-connected disabilities.  

Thus, while previous VA examinations have resulted in findings of functional impact due to the Veteran's service-connected disabilities when considered separately, an opinion as to the collective functional impact of all of the Veteran's service connected disabilities on her employability has not been rendered.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure or follow a substantially gainful occupation).  

Therefore, because the Veteran has not yet undergone a VA examination with respect specifically to her TDIU claim, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the functional impact of all of her service-connected disabilities on her employability.  The examiner should consider the Veteran's level of education, special training, and previous work experience in making this determination, without regard to nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Finally, the Board notes that the most recent VA treatment records within the claims file appear to be from July 2012.  Additionally, the Veteran has indicated in various statements, including her June 2010 VA Form 9 substantive appeal, that she previously sought assistance through VA's vocational rehabilitation program.  There are no VA vocational rehabilitation records within the claims file, and there is no indication that any previous attempt was made to obtain such records.  

Records generated by VA facilities that may have an impact on the adjudication of a claim, such as treatment records and vocational rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, any outstanding VA records, including VA treatment records and VA rehabilitation records, must be obtained, as they may indicate which of the Veteran's disabilities, service-connected or otherwise, have a functional impact upon her employability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, to include from July 2012 to the present, as well as any outstanding VA vocational rehabilitation records.  Document all efforts to obtain such records, including any negative replies, and associate all received records, if any, with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the functional impact of her service-connected disabilities on her employability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.  

Specifically, the examiner must provide an opinion as to the functional impact of the Veteran's service-connected disabilities (generalized anxiety, mixed headaches, fibromyalgia, IBS, chronic rhinosinusitis/seasonal rhinitis, and tinnitus) upon her ability to secure or follow a substantially gainful occupation.  

The examiner should discuss the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3) Thereafter, readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative and allow an appropriate time for response.  Then return the matter to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



